DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on May 11, 2021 is entered.
	Claims 1-22 have been canceled.
	Claims 23-43 are pending and currently under consideration.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, has been withdrawn.

5.	In view of the filing of the Terminal Disclaimers, the previous nonstatutory double patenting rejections to the claims in US 8,785,599 (the ‘599 Patent) and US 10,100,116 (the ‘116 Patent) have been withdrawn.
	
REASONS FOR ALLOWANCE

6.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on February 22, 2021, has obviated the previous rejections of record in the Non-Final Rejection mailed on October 23, 2020.

The claimed isolated ant-FcγRIIB antibody comprising three light chain CDRs and three heavy chain CDRs from 8B5.3.4 antibody produced by hybridoma cell line having ATCC accession number PTA-7610 is free of the prior art. Further, the specification discloses that in vivo administration of the anti-FcγRIIB antibody together with therapeutic anti-HER2 antibody ch4D5 in nude mice with adoptively transferred human monocyts as ADCC effector cells inhibits xenograft tumor growth in the mice (e.g. see page 166-167 of the specification as-filed).

 	As such, claims 23-43 are allowed.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUN W DAHLE/Primary Examiner, Art Unit 1644